



CONSULTING AGREEMENT
This CONSULTING AGREEMENT (this “Agreement”) is made and entered into effective
as of August 21, 2019 (the “Effective Date”), between BioTelemetry, Inc., a
Delaware corporation (the “Company”) and Peter Ferola (the “Consultant”). The
Company and the Consultant are sometimes referred to collectively as the
“Parties” and each a “Party.” Capitalized terms used and not defined herein
shall have the meanings assigned to such terms in the Employment Agreement by
and between the Company (formerly known as CardioNet, Inc.) and the Consultant,
dated as of February 7, 2011 (the “Employment Agreement”).
RECITALS
WHEREAS, the Consultant has served the Company for approximately eight years,
primarily as the Company’s Senior Vice President, Secretary and General Counsel;
WHEREAS, on August 19, 2019, the Consultant notified the Company that he would
be stepping down as the Company’s Senior Vice President, Secretary and General
Counsel, effective December 31, 2019 (“Employment End Date”), after which the
Consultant and the Company agreed that he would continue to provide advisory
services to the Company for the 12-month period following the Employment End
Date;
WHEREAS, as of the Employment End Date, the Consultant will execute the Release
and allow such Release to become effective in accordance with its terms;
WHEREAS, in order to assure and retain the availability of the Consultant’s
experience and expertise pertaining to the Company’s legal matters, including
pending litigation and governmental proceedings, the industries in which it
operates and the contacts and business relationships which Consultant
established during his tenure with the Company, and to ensure that following his
Employment End Date, Consultant will not engage in certain activities that are
in competition with the Company, the Company desires to engage the Consultant to
provide certain services to the Company and Consultant agrees to provide such
services, each on the terms and subject to the conditions set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows.
1.Recitals. The Parties acknowledge and agree that the foregoing recitals are
true and correct and are hereby incorporated by reference.
2.    Engagement of Consultant. The Company hereby engages the Consultant as a
consultant, and the Consultant agrees to render consulting services in
accordance with the terms and conditions hereinafter set forth.


1



--------------------------------------------------------------------------------





3.    Services. During the Consulting Term (as defined in Section 4), the
Consultant shall provide services in an advisory capacity to management as may
be reasonably requested from time to time by the current Chief Executive Officer
or the then current General Counsel of the Company (collectively referred to
herein as, the “Services”). Consultant shall perform the Services faithfully,
industriously, and to the best of the Consultant’s ability, experience, and
talents. During the Consulting Term, the Consultant shall be responsible for
reasonably determining the method, details and means of performing the Services
required under this Agreement. The Consultant shall at all times perform such
Services and conduct his business and affairs in accordance with all applicable
federal, state and local laws and regulations and all applicable Company
policies and procedures.
4.    Term. The term of this Agreement shall commence on January 1, 2020 (the
“Commencement Date”) and shall continue for 12 months unless terminated earlier
pursuant to Section 9 (the duration of this Agreement referred to as, the
“Consulting Term”).
5.    Compensation.
(a)    Fees. Upon the Commencement Date, and continuing through the end of the
Consulting Term, the Company shall pay the Consultant a fixed monthly fee of
$43,500, prorated where applicable, payable to the Consultant within fifteen
calendar days following each completed month of performance. Additionally, the
Consultant will be eligible to participate in the 2019 Management Incentive
Plan.
(b)    Reimbursement of Expenses. The Company shall reimburse the Consultant for
all reasonable business expenses Consultant incurs in conducting his duties
hereunder, pursuant to the Company’s usual expense reimbursement policies, but
in no event later than thirty (30) days after the end of the calendar month
following the month in which such expenses were incurred by Consultant; provided
that Consultant supplies the appropriate substantiation for such expenses no
later than the end of the calendar month following the month in which such
expenses were incurred by Consultant.
(c)    Company Benefit Plans. Except as provided below, the Consultant
acknowledges that, for purposes of this Agreement and any and all Services to be
provided during the term of this Agreement, the Consultant shall not be an
employee of the Company. If for any reason the Consultant’s status is
re-characterized by a third party to constitute employee status, the Consultant
shall not be eligible to participate in or receive any benefit or right as a
Company employee under any Company benefit plan.
6.    Independent Contractor. The Consultant acknowledges that he shall be an
independent contractor and he shall therefore be responsible for the payment of
all income and payroll taxes relating to the Services. The Consultant further
agrees to defend and indemnify the Company against any loss, costs, damages or
liabilities, including reasonable attorneys’ fees (“Losses”) that the Company
may incur as a result of any breach of the Consultant’s obligations under this
paragraph.


2



--------------------------------------------------------------------------------





7.    Covenant Not To Compete. The Consultant acknowledges and agrees that, as
of the Effective Date, the “Covenant not to Compete” as set forth in Section 2.2
of the Employment Agreement will be in effect for the entirety of the Consulting
Term, at which time all such restrictions shall terminate.
8.    Cooperation. From and after the Consulting Term, the Consultant shall
provide his reasonable cooperation in connection with any action or proceeding
(or any appeal from any action or proceeding) which relates to events occurring
prior to or during the Consulting Term, provided, that the Company shall
reimburse the Consultant for his reasonable costs and expenses (including legal
counsel selected by the Consultant and reasonably acceptable to the Company) and
such cooperation shall not unreasonably burden the Consultant or unreasonably
interfere with any subsequent employment or engagement that the Consultant may
undertake.
9.    Termination.     The Company may terminate this Agreement and Consultant’s
Services hereunder at any time for Cause (as defined below), at which time the
Company may cease all payments to the Consultant under this Agreement. In the
event of any termination of this Agreement and the Consultant’s Services
hereunder by the Consultant for any reason or by the Company other than for
Cause, the Company shall, within ten (10) days following such termination, pay
the Consultant the remaining monthly fees due through to the Consultant through
the end of the Consulting Term. Within five days of any termination of this
Agreement, the Consultant shall deliver to the Company all Company property. For
purposes of this Agreement, “Cause” shall mean: (i) Consultant’s willful and
repeated failure to satisfactorily perform his Services to the Company following
receipt of written notice from the Company of such failure to perform; (ii)
Consultant’s willful commission of an act that materially injures the business
of the Company; (iii) Consultant’s willful refusal or failure to follow lawful
and reasonable directions of the Company; (iv) Consultant’s conviction of, or
plea of nolo contendere to, any felony involving moral turpitude; (v)
Consultant’s breach of the covenant not to compete in Section 7 of this
Agreement; (vi) Consultant’s commission of any fraud against the Company, its
Affiliates, employees, agents or customers or use or intentional appropriation
for Consultant’s personal use or benefit of any funds or properties of the
Company not authorized by the board of directors of the Company to be so used or
appropriated; or (vii) Consultant’s material breach of or willful failure to
comply with Company policies, including equal employment opportunity or
harassment policies, insider trading policies, code of ethics or conflict of
interest policies, non-disclosure and confidentiality policies, travel and
expense policies, workplace violence policies, Sarbanes-Oxley compliance
policies, policies governing preparation and approval of financial statements,
and/or policies governing the making of financial commitments on behalf of the
Company.
10.    Indemnification. The Company shall, to the maximum extent permitted by
law, indemnify and hold Consultant harmless against any costs and expenses,
including reasonable attorneys’ fees, judgments, fines, settlements and other
amounts incurred in connection with any proceeding or investigation arising out
of, by reason of or relating to Consultant’s employment by the Company. The
Company shall also advance to Consultant


3



--------------------------------------------------------------------------------





any costs and expenses incurred in defending any such proceeding to the maximum
extent permitted by law. The Company shall continue to maintain directors and
officers’ liability insurance for the benefit of Consultant during the
Consulting Term and for at least two (2) years following the Consulting Term.
This obligation to provide insurance and indemnify Consultant shall survive
expiration or termination of this Agreement with respect to proceedings or
threatened proceedings based on acts or omissions of Consultant occurring during
Consultant’s employment with the Company or with any of its Affiliates. Such
obligations shall be binding upon the Company’s successors and assigns and shall
inure to the benefit of Consultant’s heirs and personal representatives.
11.    Miscellaneous.
(a)    The Consultant shall not have the right to assign or otherwise transfer
his rights or obligations under this Agreement, and any purported assignment or
transfer by the Consultant shall be null and void from the initial date of the
purported assignment or transfer. The Company and the Consultant agree that the
Company may assign this Agreement to (i) any Company Affiliate or (ii) any
successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company. This Agreement shall inure to the benefit of the Company
and its successors and assigns.
(b)    No promises, statements, understandings, representations or warranties of
any kind, whether oral or in writing, express or implied, have been made to the
Consultant by any person or entity to induce him to enter into this Agreement
other than the express terms set forth herein, and the Consultant is not relying
upon any promises, statements, understandings, representations, or warranties
other than those expressly set forth in this Agreement.
(c)    No change or modification of this Agreement shall be valid unless the
same shall be in writing and signed by all of the parties hereto. No waiver of
any provisions of this Agreement shall be valid unless in writing and signed by
the party charged with waiver. No waiver of any of the provisions of this
Agreement shall be deemed, or shall constitute, a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver,
unless so provided in the waiver.
(d)    If any provisions of this Agreement (or portions thereof) shall, for any
reason, be held invalid or unenforceable, such provisions (or portions thereof)
shall be ineffective only to the extent of such invalidity or unenforceability,
and the remaining provisions of this Agreement (or portions thereof) shall
nevertheless be valid, enforceable and of full force and effect. If any court of
competent jurisdiction finds that any restriction contained in this Agreement is
invalid or unenforceable, then the parties hereto agree that such invalid or
unenforceable restriction shall be deemed modified so that it shall be valid and
enforceable to the greatest extent permissible under law, and if such
restriction cannot be modified so as to make it enforceable or valid, such
finding shall not affect the enforceability or validity of any of the other
restrictions contained herein.


4



--------------------------------------------------------------------------------





(e)    This Agreement may be executed in two or more identical counterparts, all
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.
(f)    The section or paragraph headings or titles herein are for convenience of
reference only and shall not be deemed a part of this Agreement. The parties
have jointly participated in the drafting of this Agreement, and the rule of
construction that a contract shall be construed against the drafter shall not be
applied. The terms “including,” “includes,” “include” and words of like import
shall be construed broadly as if followed by the words “without limitation.” The
terms “herein,” “hereunder,” “hereof” and words of like import refer to this
entire Agreement instead of just the provision in which they are found.
(g)    This Agreement, for all purposes, shall be construed in accordance with
the laws of the Commonwealth of Pennsylvania. Any action or proceeding by either
of the parties to enforce this Agreement shall be brought only in a state or
federal court located in the Commonwealth of Pennsylvania. The parties hereby
irrevocably submit to the jurisdiction of such courts and waive the defense of
inconvenient forum to the maintenance of any such action or proceeding in such
venue.
12.    Notices.    All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand delivered, sent by facsimile or
mailed by registered or certified mail, as follows (provided that notice of
change of address shall be deemed given only when received):
If to the Company, to:


BioTelemetry, Inc.
1000 Cedar Hollow Road
Malvern, PA 19355
Attn: Legal Department


If to the Consultant, to the most recent address on file with the Company or to
such other names or addresses as the Company or the Consultant, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section 13.


13.    Section 409A.    The Company and the Consultant agree that it is
reasonably anticipated that Consultant’s Services hereunder will require the
Consultant to render Services each month at a level that will not exceed 20% of
the average level of the


5



--------------------------------------------------------------------------------





Consultant’s Services as an employee of the Company over the preceding 36-month
period prior to the Employment End Date. The parties acknowledge that, for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), the Consultant will have undergone a “separation from service,” within
the meaning of Section 409A of the Code, from the Company upon the Consultant’s
Employment End Date. The intent of the parties is that the payments and benefits
under this Agreement comply with or be exempt from Section 409A of the Code and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. For purposes of Section 409A of the
Code, Consultant’s right to receive any installment payments pursuant to this
Agreement shall be treated as a right to receive a series of separate and
distinct payments. All expenses or other reimbursements as provided herein shall
be payable in accordance with the Company’s policies in effect from time to
time, but in any event shall be made on or prior to the last day of the taxable
year following the taxable year in which such expenses were incurred by
Consultant. With regard to any provision herein that provides for reimbursement
of costs and expenses or in-kind benefits, except as permitted by Section 409A
of the Code: (a) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit; and (b) the amount of
expenses eligible for reimbursements or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year. Nothing contained in this
Agreement shall constitute any representation or warranty by the Company
regarding compliance with Section 409A of the Code and the Company, shall not
have any liability to Consultant with respect thereto.


[Signature Page Follows]




6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth in the preface hereof.
BIOTELEMETRY, INC.




By:/s/ Joseph H. Capper    
Name: Joseph H. Capper
Title: President and Chief Executive Officer








CONSULTANT




/s/ Peter Ferola    
Peter Ferola






7

